       Case 6:21-cv-00474-AA     Document 9     Filed 04/09/21   Page 1 of 12




KRISTEN K. WAGGONER,                   DAVID A. CORTMAN*
OR Bar No. 067077                      GA Bar No. 188810
Lead Counsel                           ALLIANCE DEFENDING FREEDOM
                                       1000 Hurricane Shoals Rd. NE
RYAN J. TUCKER*                        Suite D-1100
AZ Bar No. 034382                      Lawrenceville, GA 30043
MARK A. LIPPELMANN*                    Telephone: (770) 339-0774
AZ BAR No. 036553                      dcortman@ADFlegal.org
ALLIANCE DEFENDING FREEDOM
15100 N. 90th Street                   *Pro hac vice application pending
Scottsdale, AZ 85260
Telephone: (480) 444-0020
kwaggoner@ADFlegal.org
rtucker@ADFlegal.org
mlippelmann@ADFlegal.org

                        UNITED STATES DISTRICT COURT

                             DISTRICT OF OREGON

                               EUGENE DIVISION


ELIZABETH HUNTER, et al.,
                         Plaintiffs,

                   v.

U.S. DEPARTMENT OF EDUCATION;
and SUZANNE GOLDBERG, in her                Case No. 6:21-cv-00474-AA
official capacity as Acting Assistant
Secretary for the Office of Civil Rights,   DECLARATION OF SHELDON C.
U.S. Department of Education,               NORD, PH.D. IN SUPPORT OF
                                            PROPOSED INTERVENORS’
                         Defendants,        MOTION TO INTERVENE

WESTERN BAPTIST COLLEGE d/b/a
CORBAN UNIVERSITY; WILLIAM
JESSUP UNIVERSITY; PHOENIX
SEMINARY,

      [Proposed] Defendant-Intervenors.
        Case 6:21-cv-00474-AA      Document 9     Filed 04/09/21      Page 2 of 12




COMES NOW Sheldon C. Nord, Ph.D. and declares as follows:

      1.      I am the President of Western Baptist College d/b/a Corban University

(“Corban”), and I have personal knowledge of all facts stated in this declaration. I am

an individual having obtained the age of majority and am capable of making this

declaration pursuant to 28 U.S.C. § 1746.

      2.      Corban is a Christian, religious non-profit university in Salem, Oregon.

      3.      Our university traces its history all the way back to 1935. Originally

founded as Phoenix Bible Institute, the university changed its name to Western

Baptist Bible College in 1946. In 1978, the university changed its name to Western

Baptist College, and since 2005, the university has done business as Corban

University.

      4.      In 1985, the U.S. Department of Education’s Office for Civil Rights

granted Corban an assurance of religious exemption from Title IX (under its name

“Western Baptist College”). The Department of Education recognized that the

university is controlled by a religious organization and that it holds religious tenets

that conflict with Title IX, including a distinction between ministry opportunities

based on biological sex, and the university’s right to take disciplinary action against

students for violation of its religious beliefs on sexual morality.

      5.      Corban is controlled by a religious organization under the meaning of

Title IX. Corban requires its faculty and students to engage in religious practices of,

or espouse a personal belief in, the Christian religion. Corban’s bylaws include a

doctrinal statement of faith and standards of conduct, and require that its faculty,



Declaration of Sheldon C. Nord, Ph.D.                                                2
        Case 6:21-cv-00474-AA       Document 9     Filed 04/09/21   Page 3 of 12




employees, and students agree to comply with the statement of faith and standards

of conduct. Corban has published its bylaws articulating the university’s institutional

mission—approved by the Board of Trustees—that includes, refers to, and is

predicated upon Christian tenets, beliefs and teachings.

      6.     As set forth more fully below, some of Corban’s religious beliefs conflict

with application of Title IX to the extent Title IX’s definition of “sex” is interpreted to

include “sexual orientation” and “gender identity.”

      7.     Corban’s mission is to educate Christians who will make a difference in

the world for Jesus Christ. Corban takes its mission directly from Jesus Christ, who

charges his followers to “Go therefore and make disciples of all nations, baptizing

them in the name of the Father and of the Son and of the Holy Spirit, teaching them

to observe all that I have commanded you. And behold, I am with you always, to the

end of the age.” (Matthew 28:19-20).

      8.     Corban is committed to integrating God’s Word into every major,

program, and course, so that students are trained to view their vocation through the

lens of a biblical worldview and approach their careers with a biblical sense of ethics,

integrity, and decision-making.

      9.     As a religious university committed to Christian teachings, Corban

believes and teaches perennial Christian doctrines regarding sex, gender,

anthropology, and sexual morality. Corban believes and teaches that God wonderfully

and immutably creates each human person as either male or female. Corban also

believes and teaches that God has reserved sexual behavior for a lifelong and



Declaration of Sheldon C. Nord, Ph.D.                                                   3
        Case 6:21-cv-00474-AA     Document 9    Filed 04/09/21   Page 4 of 12




exclusive marriage between one man and one woman. Corban derives its religious

beliefs on human sexuality from the Bible, which presents conjugal marriage as a

sacred image of God’s Trinitarian life, a sacred image of the relationship between

Christ and His Church, and a divine instruction for human flourishing.

       10.    Corban’s curriculum is designed to convey Christian doctrines and to

encourage religious formation. In numerous Corban courses (including Introduction

to Theology, Survey of Bible Literature, and The Worldview Seminar), faculty teach

and discuss Christian doctrines regarding gender and human sexuality, encourage

students to refrain from sexual activity outside of a lifelong marriage between one

man and one woman, and encourage students to gratefully accept and live in

accordance with the biological sex that each individual receives as a gift from God.

       11.    Corban publishes an annual Student Handbook, also referred to as the

“Community Life Walkthrough.”

       12.    Corban’s Student Handbook contains a section entitled “Relationships,

Sexual Behavior, and Gender Identity.” That section states Corban’s religious belief

that “[a]ll dating and sexual relationships should be consistent with those principles

that support a faithful heterosexual marriage (I Thessalonians 4:3-8, I Corinthians

6:9-10, Galatians 5:19-21).” Consistent with this belief, this section of the Student

Handbook provides that “[e]xamples of unhealthy/inappropriate activity include

engaging with pornography, codependent relationships, and pervasive public

displays of affection.”




Declaration of Sheldon C. Nord, Ph.D.                                              4
        Case 6:21-cv-00474-AA       Document 9   Filed 04/09/21   Page 5 of 12




       13.    The Student Handbook’s section on “Relationships, Sexual Behavior,

and Gender Identity” clarifies that students experiencing same-sex attraction or

desiring to live as a member of the opposite sex are not inherently in violation of

Corban’s policies. The Corban community understands that some of its members may

question their gender identity and have a desire to explore living as a member of the

opposite sex. Members of the community in these circumstances are expected to

cooperatively explore these feelings within settings identified as appropriate by the

Dean of Students. Consistent with Corban’s religious beliefs concerning sexuality and

marriage, however, the Student Handbook provides that students should refrain from

same-sex dating and should continue to identify with their biological birth sex.

       14.    Corban’s Student Handbook also contains a section entitled “Dress and

Appearance,” which states Corban’s conviction that the way a person’s dress can

reflect their agreement or disagreement with religious tenets. Consistent with

Corban’s religious beliefs regarding anthropology and human sexuality, this section

of the Student Handbook provides that persistent or exaggerated cross-dressing

exhibiting a fundamental rejection of one’s biological birth sex is considered a

violation of the university’s policy.

       15.    Corban is committed to integrating the Christian faith into every aspect

of student life. Student programs such as Chapel, REACH (community service),

mentoring by staff and faculty, and residence life each serve to create an environment

for students to grow in their faith.




Declaration of Sheldon C. Nord, Ph.D.                                              5
        Case 6:21-cv-00474-AA      Document 9      Filed 04/09/21   Page 6 of 12




      16.    Corban encourages all students to attend chapel, which takes place at

least three times each week. The intentional time of worship, prayer, and Bible

teaching in chapel gives students the opportunity to focus on our great God and His

work in our lives. Chapel includes teaching and application of Christian doctrines,

including encouraging students to live consistent with Biblical views on marriage and

human sexuality, encouraging students to reserve sexual activity for marriage

between a man and a woman, and encouraging students to live consistent with the

biological sex they received as a gift from God.

      17.    Every staff and faculty member at Corban is a professed believer in

Jesus Christ, so that students not only learn Christian principles but are encouraged

to live them out in a unique Christian community. Our hope is that Christ will be the

foundation for every aspect of students’ lives.

      18.    Corban believes that living on campus is an integral part of students’

educational, social, and spiritual growth.

      19.    Consistent with Corban’s religious beliefs, and for the physical safety

and spiritual well-being of its students, Corban separates its facilities and residence

halls into distinct areas based on students’ biological sex.

      20.    Farrar Hall houses approximately 55 biological male students. Its

facilities include community bathrooms; two community spaces for studying, games,

and movies; one full kitchen; a laundry room; and sinks in each room.




Declaration of Sheldon C. Nord, Ph.D.                                               6
        Case 6:21-cv-00474-AA     Document 9      Filed 04/09/21   Page 7 of 12




      21.    Aagard Hall houses approximately 85 biological female students. Its

facilities include four community spaces, a sizable laundry room, two full kitchens,

and private bathrooms in each room.

      22.    Balyo Hall houses about 110 male and female students on three sex-

separated floors, with the divisions based on students’ biological sex. Its facilities

include community bathrooms on each sex-separated floor, large community spaces,

full kitchens, and laundry rooms on each floor.

      23.    Davidson Hall houses nearly 75 male and female students on two sex-

separated floors, with the divisions based on students’ biological sex. Its facilities

include community bathrooms on each sex-separated floor, open community spaces,

full kitchens, and laundry rooms on each floor.

      24.    Prewitt and Van Gilder Hall is two residence halls in one building

divided into sex-separated floors, with divisions based on students’ biological sex.

Prewitt Hall houses approximately 135 female students on one floor, while Van

Gilder Hall houses approximately 40 male students on a separate floor. The facilities

include community bathrooms on each sex-separated floor, an open community space,

a full kitchen, two quiet study rooms, and a movie room.

      25.    In order to participate in residential life at Corban, each student reads

and signs a “Community Life Agreement,” which includes the following language:

      As a Christian institution, Corban University is committed to providing
      a Christian education for life and service. We believe that the
      expectations outlined in our [Student Handbook, also referred to as the]
      Community Life Walkthrough are conducive to students’ personal
      growth and are in the best interest of the University’s community as a
      whole. Our community expectations are based on biblical principles, our

Declaration of Sheldon C. Nord, Ph.D.                                              7
        Case 6:21-cv-00474-AA      Document 9      Filed 04/09/21   Page 8 of 12




      local church support, as well as the University’s history and
      responsiveness to today’s culture. While we recognize that some
      students may not have personal convictions wholly in accord with these
      responsibilities and standards, the purposes and ideals underlying them
      necessitate that students be willing to modify their own personal
      preferences and standards of conduct while associated with the
      University. If a student cannot make needed modifications, they should
      seek a living/learning situation more acceptable for them.

      Please read Corban’s Community Life Walkthrough before signing
      below.

      I hereby certify that I understand and accept the responsibilities
      of membership into the Corban community and will adhere to the
      standards of conduct outlined in the Community Life
      Walkthrough for the duration of my association with the
      University. I understand this includes breaks when classes are
      not in session and I will sign this agreement each fall as an
      indication of my continued commitment.

(emphasis and highlighting in original).

      26.    To facilitate its students’ growth and well-being, Corban created its

Counseling Center to provide students with confidential counseling, free of charge.

Individual counseling can help students to make important decisions, gain insight

into their personal strengths and weakness, and learn to cope more effectively with

the demands and difficulties of university life.

      27.    Corban’s Counseling Center provides counseling to assist students with

a wide range of issues, including career counseling, conflict resolution, eating

disorders, depression, anxiety, domestic abuse, loss and grieving, pregnancy and

abortion counseling, time management, stress management, alcohol abuse, substance

abuse, human sexuality, sexual identity, pornography addiction, and sex addiction.




Declaration of Sheldon C. Nord, Ph.D.                                              8
          Case 6:21-cv-00474-AA    Document 9     Filed 04/09/21   Page 9 of 12




      28.     The counselors at Corban’s Counseling Center adhere to the Family

Educational Rights and Privacy Act (FERPA), the Code of Ethics of the State of

Oregon Board of Licensed Professional Counselors, and the American Counseling

Association regarding the confidentiality of clients/students.

      29.     Corban receives and benefits from federal funding through various

governmental programs, including Federal Pell Grants, the Federal Direct Student

Loan Program, the Federal Supplemental Educational Opportunity Grant Program,

the Federal Work-Study Program, the Federal Perkins Loan Program, and TEACH

Grants.

      30.     Many of Corban’s students wish to attend an institution with Christian

convictions, but require federal assistance to pursue higher education at all.

      31.     Corban cannot in good moral conscience comply with Title IX’s general

prohibition against differential treatment on the basis of sex if “sex” is interpreted to

include sexual orientation and gender identity. Among other things, Corban’s

religious beliefs require that it maintain the following:

      •       Oral and written speech in chapel, in the classroom, in the Counseling

              Center, and in Corban policies and handbooks, which encourages

              students to live consistent with Biblical views on marriage and human

              sexuality, encourages students to reserve sexual activity for marriage

              between a man and a woman, and encourages students to live consistent

              with the biological sex they received as a gift from God;




Declaration of Sheldon C. Nord, Ph.D.                                                 9
           Case 6:21-cv-00474-AA    Document 9     Filed 04/09/21   Page 10 of 12




       •       Standards of conduct (including dress codes) for faculty, students, and

               staff to cultivate and reflect the Christian faith, including doctrines

               relating to sex, gender, marriage, sexual morality, and gender identity;

       •       Separation based on biological sex for certain Corban facilities,

               including residence halls, restrooms, and locker rooms;

       •       Separation based on biological sex for certain Corban activities,

               including sex-separated athletic teams.

       32.     At the same time, Corban could not sustain the loss of federal funding

and enrollment that would alternatively come if Title IX no longer had a religious

exemption.

       33.     On March 29, 2021, the plaintiffs in the above-referenced action filed a

Class Action Complaint, seeking a judgment declaring Title IX’s religious exemption

unconstitutional, and prohibiting the Department of Education from granting or

recognizing religious exemptions as applied to “sexual and gender minorities.”

       34.     The present legal action seeks to remove Title IX’s religious exemption,

which would force Corban to choose between violating its religious convictions or

suffering a significant reduction in funding/enrollment.

       35.     Because this lawsuit threatens Corban’s interests, we have decided to

move to intervene in this case, in order than we might make arguments respecting

our university (and many others like it), which hold reasonable and sincere religious

beliefs that conflict with Title IX’s general prohibition of differential treatment on the

basis of sex, especially if the definition of “sex” is defined to include sexual orientation



Declaration of Sheldon C. Nord, Ph.D.                                                    10
       Case 6:21-cv-00474-AA     Document 9    Filed 04/09/21   Page 11 of 12




and gender identity. Without our participation, the voice, unique perspective, and

arguments of religious universities will not be represented or heard in this matter.




Declaration of Sheldon C. Nord, Ph.D.                                              11
       Case 6:21-cv-00474-AA     Document 9    Filed 04/09/21   Page 12 of 12




      I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct to the best of my knowledge.



                                        ________________________________________
                                        Sheldon C. Nord, Ph.D.
                                        President, Western Baptist College d/b/a
                                        Corban University




Declaration of Sheldon C. Nord, Ph.D.                                             12
